Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 01, 2019

The Court of Appeals hereby passes the following order:

A19A2341. RICHARD ARTHUR SNIPES v. THE STATE.

      In July 2011, Richard Arthur Snipes was convicted by a jury of possession of
cocaine and found not guilty of possession of marijuana, possession of tools for the
commission of a crime, and possession of a firearm during commission of a crime.
Snipes was sentenced to seven years, and we affirmed his conviction on appeal. See
Snipes v. The State, Case No. A18A0941 (decided Aug. 15, 2018).
      After remittitur, Snipes filed a “Motion for Discharge and Acquittal (Plea of
Autrefois Acquit) and Alternatively Motion for Re-Sentencing.” Snipes’s motion first
argued that the statement in our opinion that a jury was authorized to find that he
knowingly possessed “contraband” confirmed his conviction for possession of
“contraband,” not cocaine, and that because he was acquitted of possession of
marijuana, which is contraband, his sentence for cocaine possession placed him in
double jeopardy. The motion also argued that he should be sentenced for “possession
of contraband” and that his sentence for cocaine possession was void. The trial court
denied the motion,1 and Snipes filed this appeal. We lack jurisdiction.
      Here, notwithstanding Snipes’s argument to the contrary, this Court affirmed
his conviction for possession of cocaine. See Snipes, Case No. A18A0941 at 1
(“Snipes was convicted of possession of cocaine . . . For the reasons that follow, we
affirm.”). His argument fails to consider that cocaine is contraband. See, e.g., Morales
v. State, 337 Ga. App. 614, 620 (3) (a) (788 SE2d 535) (2016) (referring to cocaine


      1
      The trial court’s order also granted the State’s “Motion to Revoke Supersedes
Bond and Impose Sentence,” but he has not challenged that ruling on appeal.
as “contraband”); Norman v. Yeager, 335 Ga. App. 470, 473 (781 SE2d 580) (2016)
(“A quintessential example of contraband per se is cocaine, the possession of which
is unlawful under the Georgia Controlled Substances Act, OCGA § 16-13-30 (a).”).
Moreover, this argument is in substance truly a challenge to his conviction for
possession of cocaine, and the Supreme Court has made clear that a motion seeking
to challenge an allegedly invalid or void judgment of conviction “is not one of the
established procedures for challenging the validity of a judgment in a criminal case”
and that an appeal from the denial of such a motion is subject to dismissal. Roberts
v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010).
      Furthermore, because we have already affirmed Snipes’s conviction for
possession of cocaine, this second challenge to his conviction is barred by the law of
the case. See Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011) (“[A]ny
issue that was raised and resolved in an earlier appeal is the law of the case and is
binding on this Court . . . .”) (punctuation omitted); see also Jackson v. State, 273 Ga.
320, 320 (540 SE2d 612) (2001) (a defendant “is not entitled to another bite at the
apple by way of a second appeal”).
      Finally, to the extent Snipes is contending that his sentence is void, a direct
appeal may lie from an order denying a motion to vacate or correct a void sentence
only if the defendant raises a colorable claim that the sentence is, in fact, void. See
Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009); Burg v. State, 297 Ga.
App. 118, 119 (676 SE2d 465) (2009). “Motions to vacate a void sentence generally
are limited to claims that – even assuming the existence and validity of the conviction
for which the sentence was imposed – the law does not authorize that sentence, most
typically because it exceeds the most severe punishment for which the applicable
penal statute provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446)
(2013). When a sentence is within the statutory range of punishment, it is not void.
Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). Here, the trial court
sentenced Snipes to seven years, which is a lawful sentence for possession of cocaine.
See OCGA § 16-13-30. Snipes has thus not raised a colorable void sentence claim.
      Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/01/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.